Citation Nr: 0722334	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for impotence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above claims.

This matter was previously before the Board in July 2006 at 
which time the case was remanded for additional development.  
The case is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration. 

As indicated above, this case was previously remanded in July 
2006.  At that time, the Board directed that the RO/AMC 
obtain VA medical treatment records of the veteran from the 
Atlanta (Decatur), Georgia, VA Medical Center, dated from 
December 1995; additional records from the veteran associated 
with a workman's compensation claim which was said to have 
been filed; and medical treatment records from the Martin 
Army Hospital in Fort Benning, Georgia, dated from October 
1996.  The RO/AMC was also to schedule the veteran for a VA 
examination so that a medical opinion could be obtained as to 
the etiology of his asserted carpal tunnel syndrome and 
impotence. 

Review of the veteran's claims file reveals that VA 
outpatient treatment records from the Atlanta VA Medical 
Center dated from October 2002 to March 2006 have been 
obtained.  However, there is no evidence of record that the 
additional records from the veteran associated with a 
workman's compensation claim or the medical treatment records 
from the Martin Army Hospital in Fort Benning, Georgia, were 
obtained.  Additionally, there is no evidence of record to 
suggest that the veteran was ever scheduled for a VA 
examination as directed in the July 2006 Board Remand, nor 
does it appear that the claims were readjudicated.  

As such, the case must again be remanded before the Board may 
properly proceed with appellate review.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any necessary 
authorization and information from the 
veteran, and secure any available medical 
treatment records associated with a 
workman's compensation claim of the 
veteran which is said to have been filed.

2. The RO/AMC shall obtain all available 
records from Martin Army Hospital in Fort 
Benning, Georgia, dated from October 1996 
to the present.

3.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination in 
order to determine the nature and 
etiology of the veteran's asserted carpal 
tunnel syndrome and impotence.  The 
entire claims file must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render an 
opinion as to whether the veteran's 
carpal tunnel syndrome is etiologically 
related to his period of active service, 
including his military occupation 
specialties of clerk-typist, 
administrative specialist, and 
administrative supervisor.

The examiner is also requested to render 
an opinion as to whether veteran's 
impotence is either caused by a service-
connected disability, or is increased in 
severity as a result of a service-
connected disability, to include his 
diabetes mellitus.

A complete rationale must be given for 
all opinions and conclusions expressed. 

4.  The RO/AMC shall notify the veteran 
that it is his responsibility to report 
for all scheduled examinations, and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a scheduled VA examination 
without good cause may include denial of 
the claim or adjudication of the claim 
based solely on the evidence already of 
record.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

5.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If the 
RO/AMC finds it necessary and appropriate 
to afford the veteran with an additional 
examination or to engage in further 
development pursuant to review of 
additional evidence obtained, it should 
be undertaken prior to further claim 
adjudication.

6.  The RO/AMC will readjudicate the 
veteran's claims for service connection.  
If the benefits sought on appeal remain 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case which contains 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




